Citation Nr: 1118732	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for a left hip disorder.

2.  Service connection for a left hip disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing at the Philadelphia, Pennsylvania, RO.  The case came to the Board from the Philadelphia RO.

The Board observes that the Veteran submitted various correspondence indicating that he has posttraumatic stress disorder (PTSD) and that he cannot work due to various physical and mental conditions.  It is unclear whether the Veteran intended the correspondence to constitute an application to reopen his claim for service connection for PTSD or a claim for a total disability rating by reason of individual unemployability (TDIU).  If the Veteran intended to file any new claims, he should do so with clarity at the RO. 

The issue of entitlement to service connection for a left hip disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left hip disorder was previously denied in a rating decision that was dated in November 2005.  The denial of service connection was affirmed by the Board in a June 2008 decision.  It was held that in-service hip pathology was acute and transitory and current hip pathology was not shown to be related to service.  The Veteran did not appeal the June 2008 Board decision.

2.  The evidence received since the June 2008 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a left hip disorder


CONCLUSIONS OF LAW

1. The Board's decision in June 2008 denying service connection for a left hip replacement is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. New and material evidence has been received to reopen the claim of service connection for a left hip disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the claim that is decided below, the Board finds that no further assistance in developing the facts pertinent that claim is required at this time.  The further development needed with respect to the Veteran's claim for service connection for a left hip disorder is addressed in the remand section of this decision.

New and Material Evidence

In a November 2005the RO denied service connection for the Veteran's left hip disorder because it was not shown to be related to service.  In June 2008 the Board denied service connection for the Veteran's left hip disorder because the evidence available at that time, which included service treatment records, VA treatment records, private treatment records, a letter from a private physician, and a VA examination report, did not show that it was at least as likely as not that the Veteran's left hip disorder was related to his service, including a single in-service complaint of hip pain.  While a private physician opined that it was "possible" that the Veteran's current hip complaints were related to his service, this opinion was speculative and less probative than that of the VA examiner who determined that the Veteran's hip problems were not related to his service.  The Veteran did not appeal the June 2008 Board decision.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the  June 2008 Board decision includes additional treatment records, a transcript of the Veteran's testimony at the October 2010 hearing, and a letter from Dr. D.S.  Dr. D.S. related that he reviewed the Veteran's service treatment records which included a complaint of left hip pain in November 1978 that was diagnosed as a muscle spasm.  The Veteran reported that his hip became more painful over the years and he was eventually diagnosed with avascular necrosis of the left hip which necessitated a total hip arthroplasty in 2004.  Dr. D.S. indicated that while it was "not possible to draw a direct causal link between his early complaint and his eventually diagnosis" he believed that if the facts related by the Veteran were correct he "believ[ed] with a reasonable degree of medical certainty and probability that his avascular necrosis and hip replacement stemmed from his time in the military."  This evidence is new insofar as it was not of record at the time of the prior denial.  It is material because, by indicating the existence of a nexus between the Veteran's complaint and his service, it relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim.


ORDER

New and material evidence having been received, the claim for service connection for a left hip disorder is reopened.


REMAND

Having reopened the Veteran's claim for service connection for a left hip disorder, further development is necessary prior to final adjudication of this claim.  In light of the Veteran's submission of medical evidence of a link between his current hip disorder and his service, albeit unsupported by any rationale, a new VA medical opinion should be obtained to determine whether such a nexus in fact exists.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should submit the claims file for review by a qualified examiner.  After review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current left hip disorder is related to his military service, including the November 1978 complaint of left hip pain.  If the examiner deems it necessary, a new examination of the Veteran should be scheduled to assist in enabling him or her to formulate such opinion.  The examiner should set forth a complete rationale for his or her conclusion in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

2.  After completion of the above development, the Veteran's claim for service connection for a left him disorder should be adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


